    Case 6:13-cr-00061-RWS-JDL Document 15 Filed 01/28/20 Page 1 of 1 PageID #: 67


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

UNITED STATES OF AMERICA §
                                                    §
                                                    § CASE NUMBER 6:13-CR-00061-RWS
                                                    §
v.                                 §
                                                     §
                                                     §
JOHNNY HINES, JR. §

                                WAIVER OF DETENTION HEARING

I, Joh ny Hines, Jr., charged in a(n) Petition for Violation of Supervised Release pending in this

District, and having appeared before the court and been advised of my rights as required by Title 18

U.S.C. § 3142, including my right to have a detention hearing, do hereby waive (give up) my right to a

detention hearing and agree to be held in custody pending disposition of this matter.
